                         IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF DELAWARE


ADRIN SMACK,

               Petitioner,

                                                        Civ. A. No. 19-691-LPS


THERESA DELBALSO,Superintendent,
SCI Mahanoy,and ATTORNEY GENERAL
OF THE STATE OF DELAWARE,

               Respondents.


                                        MEMORANDUM


I.     BACKGROUND


        Petitioner has £Qed a Petition for Writ of Habeas Corpus asserting the following two Claims:

(1) the Superior Court violated Petitioner's due process rights during his sentencing hearing by

considering unproven aggravated sentencing facts under an erroneous minimal indicia of reliability

evidentiary standard; and (2) the Superior Court erred in concluding that Petitioner was not entitled

to an evidentiary hearing to challenge the State's presentation of contested aggravating factors

during Petitioner's sentencing hearing. (D.I. 1) The Delaware Office of Defense Services and the

ACLU filed letters indicating their desire to file amicus curie briefs in support ofPetitioner. (D.I. 5;

D.I. 6) The Court ordered the State to respond to the Petition. (D.I. 10) Thereafter, the Parties

filed a Joint Proposed Briefing Schedule setting forth the following schedule:(1) State Court

Records shall be filed by July 31, 2019;(2)Petitioner's Amended Petition shall be filed by September

16,2019;(3) Amicus Briefs shall be filed by September 30, 2019;(4) the State's Answer shall be filed

by December 16,2019; and (5)Petitioner's Reply shall be filed by January 15,2020. (D.I. 11) The

Court adopted the proposed schedule on June 20, 2019. (D.I. 12)
       The State filed the state court records on July 30, 2019. (D.I. 13; D.I. 15) However, on

September 3, 2019, the Parties filed a Joint Stipulation to Suspend the June 20,2019 Briefing

Schedule ("September Joint Stipulation to Suspend Original Briefing Schedule") due to a dispute

over the contents of the state court record. (D.I. 16) Basically, after reviewing the state court record

filed on July 30,2019,Petitioner beUeved certain documents had been omitted that should have

been included (e.g., indictment, plea agreement,Presentence Report). ^.I. 16 at 1) While the

Parties agreed that the state court record should include the indictment and plea agreement, the

State disagreed that the Presentence Report should be included,if it was sealed. (D.I. 16 at 1; D.I.

19 at 2) In the September Joint Stipulation to Suspend Original Briefing Schedule,Petitioner

asserted that he planned to file a Motion to Compel the inclusion of the Presentence Report into the

record. (D.I. 16 at 1) The Court granted the Parties* request to suspend the June 2019 briefing

schedule, and Petitioner filed a Motion to Compel the inclusion of the Presentence Report. (D.I. 17;

D.I. 18) The State filed an Answering Briefin Opposition to Petitioner's Motion to Compel, to

which Petitioner filed a Response. (D.I. 19; D.I. 20) Thereafter, Petitioner filed a "Motion to

Substitute [the] October 23,2019 State Court Record for the July 30,2019 State Court Record filed

by the State." (D.I. 21)

II.     MOTION TO COMPEL

       "A habeas petitioner, unlike the usual civil litigant in federal court,is not entitied to

discovery as a matter of ordinary course."        v. Gramley, 520 U.S. 899,904(1997); V^asque^v.

Glover^ 2010 WL 2569715, at *1 (D.N.J.June 24, 2010). Rather, decisions on discovery requests rest

in the sound discretion of the court. See Lem v. Ho/ty 192 F. App'x 158,162(3d Cir. 2006).

        Rules 6 and 7 of the Rules Governing Section 2254 Cases in the United States District

Courts provide guidance for discovery issues in habeas proceedings. Pursuant to Rule 6(a), a federal

habeas judge may authorize a party to conduct discovery under the Federal Rules of Criminal or
Civil Procedure only if the judge determines there is "good cause" for such discovery. See Rule 6(a),

28 U.S.C. foil. § 2254. Rule 6(b)states that a "party requesting discovery must provide reasons for

the request... and must specify any requested documents." Rule 6(b),28 U.S.C. foil. § 2254. "The

burden rests upon the [movant] to demonstrate that the sought-after information is pertinent and

that there is good cause for its production." Williams v. Beardy 637 F.3d 195,209(3d Cir. 2011); see

also Deputy v. TayloVy 19 F.3d 1485,1493(3d Cir. 1994)(petitioner establishes "good cause" by

"point[ing] to specific evidence that might be discovered that would support a constitutional claim").

In turn. Rule 7 states that a federal habeas judge may "direct the parties to expand the record by

submitting additional materials relating to the petition." See Rule 7(a), 28 U.S.C. foil. § 2254

        In his Motion to Compel,Petitioner asks the Court to order the State to file the following

documents as part of the state court record:(1) the Presentence Report and all accompanying

exhibits; and (2) the Sentencing Memorandum. (D.I. 18) He contends that the Supremacy Clause

authorizes the Court to compel the production of these documents. (D.I. 18 at 3)

        The State opposes Petitioner's Motion to Compel on three grounds. First, the State

contends that the Presentence Report is "neither necessary nor relevant to this proceeding" and

"was not part of the state record the state courts reUed on to exhaust the claims Petitioner presents

here." (D.I. 19 at 3-4) Second,the State contends that the Presentence Report "is confidential

under both Federal Rule 32 and Delaware Superior Court Criminal Rule 32 and Petitioner has failed

to make a substantial, and specific, showing of need for disclosure of the [PJresentence [RJeport."

(D.I. 19 at 4) Third, the State contends that it is not in possession of the Presentence Report and

Petitioner must serve the Motion to Compel upon the Delaware Superior Court. (D.I. 19 at 4)

        Petitioner asserts the following rebuttals to the State's arguments. First, he contends that the

Presentence Report and accompanying exhibits were part of the state court record that was in

existence when the Delaware Supreme Court adjudicated Petitioner's direct appeal. (D.I. 20 at 2-4)
Petitioner asserts that both Parties and the sentencing judge were in possession of the Presentence

Report at the time of the sentencing hearing, and that the Parties were permitted to view the exhibits

accompanying the Presentence Report and Sentencing Memorandum by making an appointment

with the Office of Investigative Services. (D.I. 20 at 3) Referring to the Delaware Supreme Court's

docket for his appeal that he attached as an exhibit to his Response,Petitioner also notes that the

Delaware Supreme Court requested Petitioner's state court file and the Prothonotary forwarded his

file to that court. ^.I. 20 at 3 n. 6; D.I. 20-1 at 4)

        In his second rebuttal argument. Petitioner contends that the "need for the Presentence

Report and exhibits is inherent in piis] § 2254 proceedings" because a "small factual issue in this

case will be whether a letter to the Superior Court in relation to how [Petitioner] should be

sentenced was an ex parte letter not shared with [Petitioner]." (D.I. 20 at 4,5 n. 4) According to

Petitioner,"having the documents [that were] attached to the Presentence Report will enable this

Court to determine whether there were third party ex parte letters to the Superior Court in relation

to how the Superior Court should sentence [Petitioner] which were not provided to [Petitioner]

prior to or during his sentencing hearing." (D.I. 20 at 5) Petitioner also suggests that the

Presentence Report and accompanying exhibits can be included as part of the state court record as a

sealed document,and that the Sentencing Recommendation can be provided directly to Chambers

under seal. (D.I. 20 at 9)

        Finally,in his third rebuttal argument.Petitioner contends that he is seeking "an order

compelling the Office of Investigative Services, not the Delaware Superior Court, to produce the

Presentence Report," (D.I. 20 at 7-8)

        The Court does not address the first and third issues because, even if the Presentence

Report, accompanying exhibits, and Sentencing Memorandum are technically considered to be part

of the general state court record obtainable by the State, Petitioner's argument for requiring the State
to include those documents as part of the record is unavailing. Whether treated as a Motion for

Discovery under Rule 6,a Motion to Expand the Record under Rule 7, or some hybrid of both, the

Court's consideration of the instant Motion is dictated by the following principles:(1) the Court has

discretion to grant or deny the request;(2) the Court may "expand the record in order to assist it in

deciding an issue other than the merits of the petition"(Rule 7,2004 Amendments); and (3) the

party making the discovery request must provide a reason and specify the requested documents

(Rule 6). See Rules 6 and 7,28 U.S.C, foil, § 2254.

        As previously explained in the Background section, the instant Petition asserts two Claims

for relief:(1) the Superior Court violated Petitioner's due process rights during his sentencing

hearing by considering unproven aggravated sentencing facts under an erroneous minimal indicia of

reliability evidentiary standard; and (2) the Superior Court erred in concluding that Petitioner was

not entitled to an evidentiary hearing to challenge the State's presentation of contested aggravating

factors during Petitioner's sentencing hearing. (D.I. 1) The Petition identifies the disputed

sentencing facts as being "any indicted conduct beyond the counts of conviction," specifically, three

counts of Possession of a Firearm by a Person Prohibited, three counts of drug dealing, and one

coimt of possession of marijuana. (D.I. 1 at 12) Significantly, none of Petitioner's submissions

during the pre-sentencing and sentencing phase alleged that the Presentence Report set forth

disputed facts. (D.I. 2 at 45,121) In fact, during the oral argument that occurred prior to the

sentencing hearing. Petitioner indicated he was disputing the facts relating to what was recovered

from his co-defendant Price's home. (D.I. 2 at 125,128) After oral argument, the State filed a letter

with the Superior Court asserting that it did not intend to ask that comt to consider the drugs found

at Price's home. (D.I. 3 at 16) The Superior Court subsequently entered a letter order concluding

that the "standard which appHes to information presented at sentencing" is the "minimxim-indicia-

of-reliabilit/' standard, and that the Presentence Investigation, indictment, and affidavit in support
of an application to obtain a warrant to intercept wire communications "bear the requisite indicia of

reliability and may be relied upon by the State at sentencing." (D.I. 2 at 131)

        During the sentencing hearing, Petitioner did not argue that the Presentence Report

contained unreliable disputed facts; rather, he argued that "[ijndicted counts... don't necessarily

indicate what level of criminal activity individuals have." (D.I. 2 at 142) The Superior Court

reiterated its conclusion that "there [was] a sufficient indicia of reliability to an indictment for [the

court] to, at least, consider the indicted counts." (D.I. 2 at 142) In his direct appeal. Petitioner did

not contend that the Presentence Report contained unreliable disputed facts. Instead, Petitioner

argued that the Superior Court improperly relied upon aggravating factors outside the counts of

conviction, and pointed to the foEowing excerpt from the sentencing transcript to support this

argument:

                I think of aU of the victims of his crime. And not only the people who
                purchased the drugs which he sells, but also their loved ones and
                families.


                I think of all of the lives that he has destroyed.

                I think about the fact that he has willingly destroyed them because it
                provides him with money.

                And I believe that,in addition to the value of punishment,there is also
                here a need to try to defer others from doing this. And, also, frankly,
                I need to remove individuals from society who are going to prey upon
                those who are weak and addicted to drugs.

(D.I. 3 at 34-35) Finally, the Superior Court did not reference the Presentence Report when

annoxmcing Petitioner's sentence.

        Significantly,in this proceeding, neither of Petitioner's two Claims allege that the

Presentence Report contained any disputed facts that were at issue during the sentencing hearing. In

fact, the only reference to the Presentence Report Petitioner makes in this proceeding is a footnote

in his Response to the State's Answer in Opposition to the Motion to Compel, which asserts that a
"small factual issue in this case will be whether a letter to the Superior Court in relation to how

[Petitioner] should be sentenced was an ex parte letter not shared with [Petitioner]." (D.I. 20 at 5

n.4) Petitioner contends that "having the documents attached to the Presentence Report will enable

this Court to determine whether there were third party ex parte letters to the Superior Court in

relation to how the Superior Court should sentence [Petitioner] which were not provided to

[Petitioner] prior to or during his sentencing hearing," (D.I. 20 at 5)

        At this juncture, the Court is not persuaded that Petitioner's off-hand footnote reference to

a possible ex parte factual issue that has not been raised in this proceeding to date warrants

expanding the record to include the Presentence Report and related documents, especially when the

Superior Court did not reference the Presentence Report during the sentencing hearing. In reaching

this decision, the Court notes that the Parties' original joint proposed briefing schedule (D.I. 11)

permits Petitioner to file an Amended Habeas Petition after the State files the state court record but

before the State files its Answer, which may be viewed as the State's implicit acknowledgement that

the Amended Petition may cover issues broader than those included in the original Petition. If

Petitioner's Amended Petition and/or Response to the State's Answer presents a ground for relief

necessitating a review of the Presentence Report, the Court will consider whether to expand the

record to include such materials. However, at this time. Petitioner's request to expand the record

with the Presentence Report and related documents is a speculative discovery request that the Court

should not allow. See Williams v. Beard^ 637 F.3d 195, 210-11 (3d Cir. 2011). Therefore, since the

requested documents do not, at this juncture, relate to the issues presented in the Petition, the Court

concludes that there is no "good cause" to expand the record to include the Presentence Report

with accompanying exhibits and the Sentencing Recommendation.
III.    MOTION TO SUBSTITUTE STATE COURT RECORD

       Also pending before the Court is Petitioner's Motion to Substitute the State Court Record,

in which he asserts that the state court record filed on July 30,2019

               omitted several documents, including the indictment, the plea
               agreement, and the Delaware Supreme Court docket, as well as the
               complete presentence report which is currently being litigated before
               this Court. Additionally, this State Court Record included several
               documents that were not part of the State Court Record; specifically,
               it included the cerriorari. filings and the un-stamped May 13,2016 letter
               firom former Chief of Police for the New Castle County Police
               Department, Colonel E.M. Setting, to Superior Court Judge John
               Parkins. Furthermore, the State Court Record also "did not include a
               table^of contents nor any reference page numbers to allow the parties
               and the Court to specifically cite to the State Court record when
               needed.


               Thus,[Petitioner] has created a new State Court Record which omits
               documents that were not part of the State Court Record,includes the
                documents that should have been included, and includes both a table
               ofcontents and reference pagination for the convenience ofthis Court
               and the Parties. Therefore, [Petitioner] requests that this new State
                Court Record serve as a substitute for the July 30, 2019.

(D.I. 21 at 4) According to the Parties'Joint Scheduling Stipulation to suspend the June 20,2019

briefing schedule, the Parties "agree that the indictment and plea agreement should have been

included in the state court record." (D.I. 16 at 1) While the Stipulation asserts that the State

opposes the inclusion of the Presentence Report as a separate sealed filing, the Stipulation does not

mention the State's position on whether the state court record should include the certiorari filings

and the un-stamped May 13,2016 letter firom former Chief ofPolice for the New Castle County

Police Department, Colonel E.M. Setting, to Superior CourtJudge John Parkins.

        Based on the assertions in the Joint Stipulation filed in September 2019, the Court will grant

Petitioner's Motion to Substitute the Record to the extent he requests to include the indictment and

the plea agreement. However,given Petitioner's failure to mention the State's position with respect

to the certiorari filings and the May 13,2016 letter, the Court will deny Petitioner's request to
exclude the certiorad filings and the un-stamped May 13, 2016 letter from former Chief of Police for

the New Castle County Police Department, Colonel E.M. Setting, to Supedor Court Judge John

Parkins. Instead, the Court will direct the Parties to confer and determine whether these items

should be included in the record, removed from the record, or placed under seal. The Court will

enter an Order setting a timeline for the filing of the "new" jointly acceptable state court record as

well as a new bdefing schedule.




                                                           J

December 23, 2019                                       HONORABLE LEONARD P. STARK
Wilmington, Delaware                                    UNITED STATES DISTRICT JUDGE
